Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I - Figs. 2-5 (hand net device 10 includes yoke assembly 50 including yoke grip 52, yoke body 51 including a channel 57 to receive/guide proximal end 61 of handle assembly 60, actuator assembly 53 with lock actuator 512 and handle lock 514 attached to yoke body 51 by fulcrum 516, spring mechanism 518, one or more recesses/openings 602, handle lock 644);
Species II - Figs. 6-13 (handle assembly 60 includes outer handle 60B, inner extension handle 60A, extender 63 and extension actuator assembly 64, extender 63 with handle chamber 635, outer handle 60B with opening 604B permitting male portion of extension lock 644 to pass through opening 604B and engage an opening 604A in inner extension handle 60A residing within outer handle 60B and located under opening 604B, outer handle 60B can include one or more openings 604B and one or more openings 602, extension handle 60A can include one or more openings 604A, extension actuator assembly 64 with lock actuator 642 and extension lock 644 and attached to extender 63 by fulcrum 46, spring mechanism 648, spring assembly 65 with constant spring rate 652 with one end 67 attached to extender 63 or outer handle 60B and other end coupled to handle plug body 654 with chamber that holds spring 652 as it winds up 
Species III - Figs. 14-16C (handle assembly 70 with yoke 50 with hinge 59, bear-claw release 53 includes pair of yoke locks 53A-B, arm rest 74, pair of handles 71-72, grip 73); and
Species IV - Figs. 14-16C (handle assembly 70 with yoke 50 with hinge 59, bear-claw release 53 includes pair of yoke locks 53A-B, arm rest 74, pair of handles 71-72, grip 73, each of handles 71-72 with extendable multi-handle design of handle assembly of Fig. 6, wherein grip 73 can include a single or pair of extension actuator assemblies 64, each of handles 71-72 can include one or more telescopically retractable or extendable members). 
The species are independent or distinct because for example Species IV requires handle assembly 70 with yoke 50 with hinge 59, bear-claw release 53 includes pair of yoke locks 53A-B, arm rest 74, pair of handles 71-72, grip 73, each of handles 71-72 with extendable multi-handle design of handle assembly of Fig. 6, wherein grip 73 can include a single or pair of extension actuator assemblies 64, each of handles 71-72 can include one or more telescopically retractable or extendable members not required in Species I-III.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/DARREN W ARK/                                                                                      Primary Examiner, Art Unit 3647                                                                                                                  





DWA